An unpublish d order shall not be regarded as precedent and shall not be cited as legal authdrity. SCR 123. ‘

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

l

EXCELLENCE COMMUNITY ND. 68599
‘ MANAGEMENT, A LIMITED

LIABILITY COMPANY; AND SIWRISE
BAY OWNERS’ ASSOCIATION. A ,
NEVADA NON—PROFIT
CORPORATION 2
Appellants,

vs. I

LAMAR ANDERSON. AN lNDIW/TDUAL; ‘
" AND MYRNA JONES, AN
INDIVIDUAL,

Ree ondents.

 

NW 03 2ﬂl5

TRAClE K, LI'NDENAH
new or $UPREME Eoum

BY c
DEPUTY ULER

 

 

 

 

 

1 ORDER DISMISSING APPEAL

Cause appearing, appellants’ matien far voluntary dismissal of
this appeal is glm'almzeuzi.1 This appeal is dismissed. NRAP 42(1)).
It. is St} ORDERED.

l
Aw. __ . OJ.

cc: Hon. Jaseph Hardy. Jr.. District Judge
Boyack Orme & Taylor
Law Ofﬁce Of Corey B. Beck. RC.
Eighth District Court Clerk

1The motion to withdraw as ceunsel for respondents filed by Carey

B. Beck, Esq. of the law ﬁrm of Cerele- Beek. P.C., is hereby granted.

l NRAP 46(e){3); SCR 46(20; RFC 1.1605). Aesm‘dingly, we direct the clerk

of this caurt to remave Carey B. Beck and the law firm 0f Carey B. Beck.
13.0., as counsel 0f recordlbr respondents.

 

 

 

 

15-3341 _.